Cn Rehearing.
Before BAKER, SEAMAN, and KOHLSAAT, Circuit Judges..
PER CURIAM.
In the petition for rehearing defendant contends that three errors were committed in the opinion heretofore delivered by this court through SANBORN, District Judge.-
[7] 1. In holding that, while the trial court erred in permitting wit*844ness Miller to testify that an automatic' coupler in ordinary repair can he closed with the foot as well as the hand, nevertheless the error was not prejudicial, because the uncontradicted evidence showed that the coupler in question was out of repair. (Paragraph 2 of the opinion.)
On re-examination we find that the evidence to prove that the coupler was out of repair was not entirely uncontradicted. So we inquire anew whether the testimony was admissible. Objections were that the answer gave only an opinion or conclusion, and that the witness was not qualified as an expert. Miller had worked for several years as a brakeman, and coupling was a large part of his work. We think he was sufficiently qualified. He had already testified that he had put his “heel against the knuckle trying to push it in, and it would not go.” His testimony (objected to) that couplers in ordinary repair can be closed with the foot as well as the hand might he deemed a matter of fact learned from observation and experience; but, if it he taken as a matter of opinion, we consider the testimony admissible. Automatic couplers, like buffers, switches, frogs, cattle guards, spark arresters, and other railroad machines and appliances, are not to be supposed to come so fully within the knowledge of average jurymen that experts may not properly be allowed to testify respecting their nature, operation, and normal condition. Gila Valley R. Co. v. Lyon, 203 U. S. 465, 27 Sup. Ct. 145, 51 L. Ed. 276; Troxell v. Delaware, L. & W. R. Co. (C. C.) 180 Fed. 871; Baltimore & P. R. Co. v. Elliott, 9 App. D. C. 341; Schroeder v. Chicago & N. W. R. Co., 128 Iowa, 365, 103 N. W. 985; Johnson v. Detroit & M. R. Co., 135 Mich. 353, 97 N. W. 760; Buckalew v. Quincy, O. & K. R. Co., 107 Mo. App. 575, 81 S. W. 1176; Jones v. Shaw, 16 Tex. Civ. App. 290, 41 S. W. 690; San Antonio & A. P. R. Co. v. Waller, 27 Tex. Civ. App. 44, 65 S. W. 210.
2. In holding that there was no evidence on which to base defendant’s requested instruction that if plaintiff gave a “come ahead” signal to the engineer, and then went between the cars and in consequence thereof was injured, then the giving of. the “come ahead” signal was the proximate cause and plaintiff could not recover. (Paragraph 3 of the opinion.)
On re-examination we agree with the view expressed by Judge SEAMAN in his concurring opinion that there was conflicting evidence respecting the giving of the “come ahead” signal, but that, even so, the requested instruction was properly refused. If, under the Employers’ Liability Act, plaintiff’s negligence, contributing with defendant’s negligence to the production of the injury, does not defeat the cause of action, but only lessens the damages, and if the cause of action is established by showing that the injury resulted “in whole or in part” from defendant’s negligence, the statute would be nullified by calling plaintiff’s act the proximate cause, and then defeating him, when he could not be defeated by calling his act contributory negligence. For his act was the same act, by whatever name it be called. It is only when plaintiff’s act is the sole cause — when defendant’s act is no part of the causation — that defendant is free from liability under; the act.
*8453. In overruling the fourth assignment of error. (Paragraph 4 of the opinion.)
Por the reasons given in the opinion, we believe that the trial court committed no error against defendant in giving' the challenged instruction.
The judgment is reaffirmed.